Citation Nr: 0638243	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-42 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUE

Entitlement to a rating in excess of 10 percent for 
residuals, fracture, tip of nose, with residual numbness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from June 1975 to 
June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In a rating decision dated in August 1986 the veteran was 
granted service connection under Diagnostic Code 7800 (scar) 
for left eyebrow scar; possible fracture tip of nose with 
residual numbness, with an evaluation of 0 percent effective 
July 9, 1985.  Pursuant to a subsequent claim for an 
increased rating, an evaluation of 10 percent for fracture, 
tip of nose with residual numbness was granted under 
Diagnostic Code 6502 (deviation of nasal septum), effective 
October 20, 1997.  A 10 percent rating is the maximum rating 
provided by this code.  The noncompensable (0 percent) rating 
under Diagnostic Code 7800 was continued.

In the July 2004 rating decision that is the subject of this 
appeal, the 10 percent rating for fracture, tip of nose with 
residual numbness under Diagnostic Code 6502 was abandoned, 
and a rating of 10 percent under Diagnostic Code 8399-8307 
was assigned effective October 20, 1997.  According to the 
RO, the rating under Diagnostic Code 8399-8307 is based on 
loss of innervation of facial muscles.  Rating under 
Diagnostic Code 7800 was continued with an evaluation of 0 
percent.

In support of its July 2004 decision to abandon rating of the 
veteran's nasal disorder under Diagnostic Code 6502, the RO 
declares that the "evidences does not establish that [the] 
nasal injury in service resulted in any bony pathology or 
deviation of the nasal septum.  However, the Board notes that 
VA treatment records dated March 27, 2004, do in fact contain 
the diagnosis "chronic nasal obstruction related to nasal 
fracture."  

In December 2003 and March 2004 the veteran underwent 
compensation and pension (C&P) examinations.  Although the 
examiner returned a diagnosis of deviated nasal septum, the 
examiner did not state whether the veteran's deviated nasal 
septum and nasal obstruction were residuals of the in-service 
fracture of the veteran's nose, but simply noted that the 
veteran was "10 percent service-connected for deviated nasal 
septum."

In order to determine whether a separate rating under 
Diagnostic Code 6502 (deviation of nasal septum) is 
appropriate, the case file should be returned to the C&P 
examiner for an opinion regarding the veteran's in-service 
nasal fracture and recent symptomatology.  38 C.F.R. § 3.159.  
Since the case file is being returned, it should also be 
updated to include any recent treatment records.  Id.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who have 
treated him for his nasal disorder.  Even 
if no additional sources of treatment 
records are identified, all relevant 
treatment records compiled since June 2005 
by the VAMC patronized by the veteran 
should be obtained.  If no additional 
records exist the case file should be 
documented accordingly.

2.  After the foregoing development has 
been accomplished, the claims folder 
should be returned to the March 2004 
examiner for re-assessment of residuals of 
an in-service fracture of the nose.  The 
examiner is then requested to opine as to 
the following:

*	whether it is at least as likely as not 
that the nasal obstruction documented 
in VA records dating from year 2003 
stems from the in-service fracture of 
the veteran's nose.

*	whether it is at least as likely as not 
that the deviated nasal septum 
documented in VA records dating from 
year 2003 stems from the in-service 
fracture of the veteran's nose. 

*	whether it is at least as likely as not 
that the hypertrophic inferior 
turbinates documented in VA records 
dating from year 2003 stem from the in-
service fracture of the veteran's nose. 

If this examiner is no longer available, 
or if this examiner determines that 
another examination would be helpful, the 
veteran should be scheduled for a new C&P 
examination.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

